Title: To George Washington from John Clark, Jr. and James Johnston, 12 September 1778
From: Clark, John Jr.,Johnston, James
To: Washington, George


          
            May it please your Excellency.
            Harrison’s Purchase [N.Y.] Auditors
              Office Septr 12th 1778.
          
          In virtue of a Resolve of Congress of the 3rd Inst:, We have digested a Plan for
            setling the accounts of back rations: as also a hint to the Officers, on the subject of
            settling their Accots agreeable to your late order; and directions for the Regimental
            paymaster’s of the line: all of which, are intended to promote
            the public good; and facilitate the settling and adjusting the Accounts of the Army. We
            beg leave to submit them to your consideration, and hope (if not inconsistent with good
            policy) the inclosed may be inserted in the next General Orders. We have the honor to be with the greatest attachment and
            respect Sir Your Most Obedt Humble Servts
          
            Jno. Clark Junr
            Jas Johnston Audrs
          
          
            P.S. Col. Harrison’s Letters of the 10th 11th & 12th Inst. have been
              received and attended to.
          
        